Citation Nr: 0124066	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  95-42 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1970 to March 1974, and from February 1979 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision 
rendered by the Togus, Maine, Regional Office (RO), of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for defective vision.  This matter 
was previously before the Board in March 1997, when it was 
remanded to the RO for additional development.  The case is 
again before the Board for appellate review.  


FINDINGS OF FACT

1.  The injuries to both eyes suffered during the veteran's 
military service were acute and resolved without leaving 
residual disability.

2.  The veteran's currently diagnosed refractive error is not 
related to any injury or disease sustained during service.


CONCLUSION OF LAW

The veteran's defective vision was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from defective 
vision that began during, or as a result of, his military 
service.  Specifically, he contends that his currently 
diagnosed refractive error and claimed instances of seeing 
dots and scratches in his visual fields are the result of eye 
injuries sustained in service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. §§ 3.303(c) and 4.9, mere congenital or 
developmental defects, such as refractive error of the eye, 
is not a disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  However, 
service connection may be granted for a congenital or 
developmental disorder in certain limited circumstances, such 
as when aggravated by a superimposed disease or injury.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

Turning to the medical evidence of record, the service 
medical records (SMRs) reveal that in March 1971, the veteran 
was seen for a complaint that pieces of wood blew into his 
left eye; he was treated with superficial debridement, a 
flush, and ophthalmic Neosporin.  On October 29, 1984, the 
veteran was seen for complaints of dirt in his right eye; a 
lot of debris was found under the right upper eyelid, but no 
corneal abrasion was found.  On October 30, 1984, no foreign 
debris was found, but a small abrasion was noted; the 
assessment was corneal abrasion of the right eye.  On October 
31, 1984, no abrasion was noted; the assessment was a healed 
cornea.  Beginning in July 1990, the veteran was prescribed 
eyeglasses for refractive error.  The examination upon 
separation from service noted the veteran's history of eye 
injuries during service. 

The veteran's post-service medical records include a June 
1995 VA eye examination report, which recounts the veteran's 
history of corneal foreign bodies and presbyopia.  
Examination revealed right eye uncorrected vision to be 20/20 
and left eye uncorrected vision to be 20/25.  There was no 
diplopia or visual field deficits noted.  The diagnosis was 
presbyopia.  

A June 1997 VA eye examination report notes the veterans' 
history of presbyopia.  Examination revealed that there was 
no diplopia or visual field deficits.  The diagnoses were 
presbyopia (need for reading glasses) and a small resolving 
stye.  

A January 2001 VA eye examination report revealed that right 
eye uncorrected vision was 20/20 and left eye uncorrected 
vision was 20/25.  The examiner explained that after 
"[c]areful evaluation of [the] history as described . . . 
[the veteran's] refractive error is physiological[,] i.e. 
normal for [his] age.  He is mildly hyperopic as well as 
presbyopic."  The examiner commented that the structures of 
the eyes, the cornea, and fluorescent staining, were all 
normal.  The examiner further opined that "[t]here is no 
pathophysiological relationship between [the veteran's] 
assertion of refractive error and the state of his eyes, 
which is normal for [his] age."  

Based on a review of the evidence of record in conjunction 
with the applicable laws and regulations, service connection 
for defective vision is not warranted.   The SMRs demonstrate 
that that veteran sustained injuries to both eyes from 
foreign bodies in 1971 and 1984, but that these injuries were 
resolved without any residuals.  The SMRs also show that he 
manifested refractive error starting in 1990, for which he 
was prescribed glasses.  As was already noted herein, a mere 
congenital or developmental defect, such as refractive error 
of the eye, is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  Furthermore, while service 
connection may be granted for a congenital or developmental 
disorder when such disorder aggravated by a superimposed 
disease or injury pursuant to Carpenter, supra, there is no 
medical evidence showing that this has occurred in this case.  
Indeed, the most recent eye examination report specifically 
includes an opinion stating that the veteran's refractive 
error was normal for his age and unrelated to service.  In 
addition, although the veteran claims to suffer from 
impairment of his visual fields as a residual effect of the 
eye injuries sustained in service, the medical evidence 
reveals no evidence of visual field deficits or damage to the 
cornea or other structure of the eye.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for defective vision. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has 
since issued regulations consistent with the enactment of 
this law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

With regard to the Veterans Claims Assistance Act of 2000 and 
newly promulgated regulations, the veteran has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to the benefit sought on appeal.  
The rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
Additionally, there has been no indication that additional 
records need to be obtained, and the RO has obtained a VA 
examination to determine the nature and etiology of the 
veteran's eye disability.  Under the circumstances, as the 
record is complete, there is no reasonable possibility that 
further assistance in obtaining evidence would substantiate 
the veteran's claim.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.156(d)).  
Therefore, the record as it stands is adequate to allow for 
review of the claims addressed above and that no further 
action by the RO is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations.  Under the circumstances of this case, a remand 
of this issue would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for defective vision is denied




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

